Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumgartner et al., US 2013/0241187 A1.
	Regarding claim 1, Baumgartner ‘187 discloses a sensor 10 for activating a vehicle sensitive locking mechanism of a belt retractor (i.e., not shown, inherently known used with a belt retractor), comprising an inertia body 20 (i.e., a ball 28, a disc shaped element 24, see figure 7, claims 2 and 4), a bearing 22 supporting the inertia body, a release element 40 (i.e., a sensor lever with a blocking paw 43, claims 5 and 12) which can be moved out of an idle position by movement of the inertia body so as to activate the vehicle occupant restraint system (see abstract), wherein the inertia body 20 can be pivoted about exactly one stationary point of rotation (i.e., a pivot point near 23), a housing 70 (i.e., providing suspended bearing shell for the ball and inertia body, claims 6 and 8), the inertia body can have indirectly or directly can have a conically converging side walls (i.e., a portion of the inertia body does has a conical shape, see paragraph [0009], claims 9-10), see figures 1-9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner et al., US 2013/0241187 A1, in view of JP S50128820.
	As stated above, Baumgartner ‘187 shows the inertia body 20 is fastened to the ball 28 via in a cup shaped flange rather than a pin.
	JP ‘820 shows an inertia body 18 is fastened to the ball 15 via a pin 17, see drawings.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Baumgartner ‘187 to include a pin as suggested by JP ‘820, to show that there many different ways to connect to the inertia body and not limited to one.  Furthermore, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references of the prior art teach or suggest the elements of the claims 7 and 11 as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the device in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
7/15/22
/SANG K KIM/           Primary Examiner, Art Unit 3654